United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 27, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-31149
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WARREN BARTLEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-50017-ALL
                       --------------------

Before JOLLY, HIGGINBOTHAM and PICKERING, Circuit Judges.

PER CURIAM:*

     Warren Bartley (“Bartley”) appeals the sentence imposed

following his guilty-plea conviction for possession with intent

to distribute marijuana.    Bartley argues that the district court

clearly erred by finding that he was responsible for two

kilograms of cocaine in making its drug quantity determination

because his responsibility for the cocaine was not supported by a

preponderance of the evidence.    For the first time in his reply

brief, Bartley asserts that the district court violated his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-31149
                                -2-

constitutional rights as set forth in Blakely v. Washington, 124

S. Ct. 2531 (2004), because it based his sentence upon alleged

cocaine deliveries to which he did not plead guilty and which

were not proven to a jury beyond a reasonable doubt.    Bartley

additionally contends that the district court clearly erred by

denying him a reduction for acceptance of responsibility.    In one

section of his brief, Bartley also appears to state that the

delivery of cocaine was not part of the same course of conduct as

his offense conduct, but Bartley does not make any further

argument on this issue.   To the extent that Bartley is attempting

to raise this argument, it is not properly briefed and deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Bartley was arrested in possession of approximately 22

kilograms of marijuana but no cocaine.    However, when Bartley

pled guilty the police officer testified that Bartley admitted

after his arrest that he had been delivering both cocaine and

marijuana for approximately one year.     Following the conclusion

of the officer’s testimony, Barley indicated that he agreed with

the testimony.

     At sentencing, a cooperating defendant testified that

Bartley had delivered cocaine to him, and a police officer

testified that Bartley admitted to delivering two kilograms of

cocaine.   Although Bartley testified that he had not delivered

cocaine at sentencing, this did not make his earlier admissions
                            No. 03-31149
                                 -3-

unreliable to the extent that it could not be considered at

sentencing.   See United States v. Davis, 76 F.3d 82, 83-85 (5th

Cir. 1996).   The cooperating defendant’s testimony was

corroborated by Bartley’s admission and was sufficiently reliable

to be considered.    See United States v. Gaytan, 74 F.3d 545, 558

(5th Cir. 1996).    The district court was presented with

conflicting statements from a witness and conflicting evidence

and made a credibility determination that we will not disturb.

See Davis, 76 F.3d at 85; United States v. Perez, 217 F.3d 323,

331-32 (5th Cir. 2000).    Accordingly, the district court’s drug

quantity determination was not clearly erroneous.

     Bartley’s Blakely argument is foreclosed by this court’s

recent decision in United States v. Pineiro, __ F.3d __, No. 03-

30437, 2004 WL 1543170, *1 (5th Cir. July 12, 2004).

Furthermore, as Bartley denied relevant conduct that the district

court found to be true at sentencing, the district court’s denial

of acceptance of responsibility was not without foundation.     See

U.S.S.G. § 3E1.1, comment. (n.1(a)); United States v. Solis, 299

F.3d 420, 458 (5th Cir. 2002).

     AFFIRMED.